Citation Nr: 1044575	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to September 1986 
and from September 2004 to October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which, in pertinent part, denied entitlement to 
service connection for left ear hearing loss and service 
connection for bilateral tinnitus.  While the March 2007 rating 
decision also adjudicated other issues, the Veteran perfected an 
appeal only with respect to left ear hearing loss and bilateral 
tinnitus.  

In her December 2008 substantive appeal (VA Form 9) the Veteran 
requested a Board hearing before a Veteran's Law Judge in 
Washington, D.C.  In August 2009, she withdrew her hearing 
request.  

The Board remanded the claim for additional development in April 
2010.  

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Current bilateral tinnitus began during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have 
been met.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran in 
substantiating her claim.  

Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's service treatment records contain no findings 
referable to tinnitus; however, in her claim for VA benefits 
received in November 2006, the Veteran reported a history of 
tinnitus that was treated at Fort Drum, New York in September 
2005.

At a VA general medical examination in December 2006, the Veteran 
reported that she began to notice a buzzing type ringing in both 
ears beginning in 2004 or 2005, while she was stationed in Iraq.  
The ringing was constant in the left ear and intermittent in the 
right.  The examination report contains no opinion as to whether 
the Veteran had current tinnitus related to service.

In her notice of disagreement, the Veteran asserted that tinnitus 
was documented in her post-deployment medical history; however, a 
post deployment questionnaire completed in September 2005, 
indicates that she denied ringing in her ears.

The Veteran received a VA audiology examination in May 2010 where 
she described constant recurrent tinnitus.  She reported noise 
exposure from boat engines, helicopters, generators, rockets and 
mortars; and denied any additional noise exposure from civilian 
employment, hobbies or recreational activities.  She reported 
that she could not remember the date of onset, but had had it for 
many years.  

The examiner noted, the reports of noise exposure in service, and 
observed that individuals who were exposed to high levels of 
noise would typically report tinnitus.  The examiner opined; 
however, that the Veteran's tinnitus was less likely than not 
related to military service; because the Veteran could not recall 
the date of onset and there was "no documentation in the 
veteran's file regarding tinnitus in either ear."  The examiner 
opined that the tinnitus was more likely related to "presbycusis 
[age related hearing loss] and/or some other etiology."

The Veteran is competent to report current symptoms of her 
claimed tinnitus and the in-service noise exposure, and a 
continuity of symptomatology.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The audiologist who conducted the conducted the May 2010 
examination apparently found current tinnitus, and the Veteran's 
statements regarding her current symptoms are consistent with the 
circumstances of her service.  Therefore, two of the three 
elements necessary for service connection-current disability and 
an in-service injury-are demonstrated.

Service connection also requires a nexus between current symptoms 
and such in-service noise exposure or a continuity of 
symptomatology.  The evidence as to nexus is not clear cut.  The 
Veteran is apparently under the misapprehension that she reported 
ringing in her ears at the time of her post deployment 
questionnaire at Fort drum in September 1995.  She has 
consistently reported tinnitus since November 2006, and her 
statements can be read as reporting that tinnitus began during 
her deployment to Iraq.  

The May 2010 examination yielded a negative opinion, but that 
opinion is of little probative value, because the examiner did 
not consider the history reported on the December 2006 
examination or in the Veteran's November 2006 claim.  A history 
of tinnitus "for many years" would not be inconsistent with 
tinnitus that began in 2004 or 2005.

In the Board's opinion, the evidence is in relative equipoise as 
to whether the current tinnitus had its onset in service.  
Resolving reasonable doubt in the Veteran's favor, service 
connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral tinnitus is granted.  


REMAND

In its April 2010 remand the Board sought a medical opinion as to 
whether the Veteran's current left ear hearing loss was related 
to her in-service noise exposure from May 1984 to September 1986 
or any other disease or injury during that period.  An opinion 
was also requested regarding whether the Veteran's pre-existing 
left ear hearing loss was clearly and unmistakably not aggravated 
during her service from September 2004 to October 2005.  

The Veteran received the requested VA examination in May 2010.  
The examiner concluded that the left ear hearing loss was not 
caused by or a result of helicopter noise, weapons or generators.  
The examiner did not provide a specific rationale for this 
opinion; but stated that the claims file does not support the 
claim of aggravation to pre-existing hearing loss in the left ear 
due to service because hearing data from 1984 to 1986 and data 
from 2004 to 2005 noted no significant changes in hearing in the 
left ear during each time period.  

While the opinion specifically addresses the issue of 
aggravation, it does not appear to give a clear rationale as to 
the opinion that the Veteran's current left ear hearing loss is 
etiologically related to her service from 1984 to 1986 on a 
direct basis, nor did it discuss whether there was clearly and 
unmistakably no aggravation.  

Second, audiograms conducted at entrance and separation from the 
Veteran's first period of service from 1984 to 1986 show that 
left ear hearing acuity worsened at four of five hearing 
thresholds, including by 5 decibels at 500 Hertz, by 10 decibels 
at 1000 and 4000 Hertz; and by 20 decibels at 3000 Hertz.  
Although the hearing loss did not rise to the level of a 
disability, as defined by VA, the United States Court of Appeals 
for Veteran's claims has held that speech reception thresholds in 
excess of 20 decibels are indicative of some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  At a 
hearing examination in August 1986, the Veteran had a 30 decibel 
loss in the left ear at 3000 and 4000 Hertz.

VA regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2010). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination.'"  
Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine whether 
her current left ear hearing loss is related 
to her period of service from May 1984 to 
October 2005 and whether her pre-existing 
left ear hearing loss was aggravated by her 
period of service from September 2004 to 
October 2005 (or clearly and unmistakably 
underwent no increase); or whether any 
increase was due to natural progression.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected in 
the completed examination report or in an 
addendum.  

The examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that the Veteran's 
current left ear hearing loss is related to 
her in-service noise exposure from May 1984 
to September 1986 or any other disease or 
injury during that period of service.  

The examiner should also opine as to whether 
it is at least as likely as not (50 percent 
probability or more) that the Veteran's pre-
existing left ear hearing loss clearly and 
unmistakably underwent no increase during her 
service from September 2004 to October 2005.  

The examiner should provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an opinion 
could be rendered.  

The examiner is advised that the Veteran is 
competent to report her symptoms, history and 
in-service noise exposure, and such reports 
must be considered in formulating any 
opinions.  

2.  The agency of original jurisdiction (AOJ) 
should review the examination report to 
ensure that it contains the information 
requested in this remand and is otherwise 
complete.  

3.  If any benefit sought on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the case 
should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


